Title: From George Washington to George Walton, 15 September 1780
From: Washington, George
To: Walton, George,Telfair, Edward


                        

                            
                            Gentlemen
                            Head Quarters Bergen County 15th Septr 1780
                        
                        I have been honored within a few days with yours of the 2d of Augt inclosing a letter from Governor Burt of
                            Antigua to General provost relative to an exchange of John Burke Esq. of Antigua for Lieut. Thomas Morris of the Georgia
                            Artillery. I have transmitted this letter to Sir Henry Clinton and have informed him that should he think proper to
                            accede to the proposed exchange, I will upon his signifying the same, transmit a full release discharging Wm Burke from
                            any obligations of parole which he may have entered into when he was permitted to return to the West Indies. When I
                            receive Sir Henry Clinton’s answer I will communicate it to you. I have the honour to be with great Respect and Esteem
                            Gentn Yr most obt and hble Sert
                        
                            
                            
                                to George Walton, Edward Telfair and William Few
                            
                        
                    